Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed appellant’s appeal from that portion of the June 7, 1993 decision of the Workers’ Compensation Board that affirmed the November 12, 1991 decision of the Workers’ Compensation Law Judge made upon stipulation, dismissed upon the ground that appellant is not a party aggrieved (CPLR 5511); motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed appellant’s appeal from that portion of the June 7, 1993 decision of the Workers’ Compensation Board that affirmed the April 25, 1992 decision of the Workers’ Compensation Law Judge and as affirmed the August 19, 1993 decision of the Workers’ Compensation Board, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution. Motion for poor person and other ancillary relief dismissed as academic.